DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4 and 18 are objected to because of the following informalities:
Claim 4 lists hair twice.
Claim 18 recites a second instance of “a vehicle” where the second instance should be “the vehicle.” 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-12, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (US PGPub 2002/0138181), hereinafter “Mori” in view of Small (US PGPub 2012/0326462).
Regarding claim 1, Mori discloses an animated apparatus for a vehicle (100) (¶¶45-47,79-81), comprising:
an anatomical structure (106,110,112,114) representing an anatomical feature (¶¶45-47,79-81);
a vehicle coupling mechanism configured to couple the anatomical structure to a vehicle (one of ordinary skill in the art would recognize that a coupling mechanism is inherent in Mori to couple the anatomical structure to the vehicle ¶79 when the structure is installed);
an actuator coupled to the anatomical structure and configured to move the anatomical structure relative to the vehicle coupling mechanism to move the anatomical feature (one of ordinary skill in the art would recognize that an actuator is inherent in Mori to move the anatomical structure relative to the vehicle coupling mechanism to move the anatomical feature as the opening and closing of the shades to mimic eyes and wag/erect the antenna to mimic a tail ¶¶47,66);
a controller in electronic or mechanical communication with the actuator, wherein the controller is configured to respond to an input to perform a movement of the anatomical structure to move the anatomical feature (¶¶66,79); and
a power supply coupled to the actuator to supply power to the actuator (one of ordinary skill in the art would recognize that a power supply is inherent in Mori to supply power to the actuators and controllers in Mori).
Mori is silent regarding the vehicle coupling mechanism configured to removably couple the anatomical structure to a vehicle without modification of a vehicle structure.
However, Small teaches a vehicle coupling mechanism configured to removably couple an anatomical structure to a vehicle without modification of a vehicle structure (¶¶31-34).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Mori, by the vehicle coupling mechanism configured to removably couple the anatomical structure to a vehicle without modification of a vehicle structure, as taught by Small, for the purpose of removing the structure without damaging the surface of the vehicle (¶34).

Regarding claim 2, the combination of Mori and Small teaches the anatomical structure represents one or more of an eyelash, an eyebrow, or a pupil of an eye (Mori Fig. 1B,¶47; Small ¶¶26,45).

Regarding claim 4, the combination of Mori and Small teaches the anatomical structure is at least one of an eye, eyelid, eyeball, retina, iris, sclera, tear, hair, antenna, body segment, or tail (Mori Fig. 1B,¶47; Small ¶¶26,45).

Regarding claim 5, the combination of Mori and Small teaches movements of the anatomical structure combine to represent a creature's emotion including at least one of happy, sad, angry, fear, surprise, or laughter (Mori ¶¶54,82,87).

Regarding claim 7, the combination of Mori and Small teaches the controller comprises a hand held device operated from at least one of on-board the vehicle (Mori ¶56).

Regarding claim 8, the combination of Mori and Small teaches the controller is configured to removably attach to a surface of a vehicle (Small ¶27).

Regarding claim 9, the combination of Mori and Small teaches the controller has at least one sensor configured to receive input based on a user action including at least one of eye motion, mouth movement, body movement, hand finger movement, or voice command (Mori ¶¶56,96,144-146).

Regarding claim 10, the combination of Mori and Small teaches the input to the controller is at least one of a voice command, an external event, proximity of other vehicles, vehicle geographic location, vehicle speed, direction, or orientation, acoustic sounds or commands, or vehicle occupant body movement (Mori ¶¶57-59,64,111,144-146).

Regarding claim 11, the combination of Mori and Small teaches the input to the controller is at least one of a wireless electromagnetic signal, wired electric signal, mechanical link, on/off signal, variable signal, or multiple variable signals for multiple actuators (Mori ¶¶55-64).

Regarding claim 12, the combination of Mori and Small teaches movements of the anatomical structure combine to mimic specific creature actions including at least one of widening eyes, narrowing eyes, batting eyes, fluttering eyes, laughing (Mori ¶¶5,87).

Regarding claim 16, the combination of Mori and Small teaches the vehicle coupling mechanism is configured to secure the anatomical structure to an exterior of the vehicle (Small ¶27).

Regarding claim 17, the combination of Mori and Small teaches the vehicle coupling mechanism comprises double sided adhesive tape (Small ¶32).

Regarding claim 18, the combination of Mori and Small teaches the vehicle coupling mechanism comprises at least one of a mechanical snap-on, clip-on, hook and loop fastener, or clamp (Small ¶32).

Regarding claim 19, Mori discloses A kit for accessorizing a vehicle, comprising:
an animated apparatus for vehicles (100) (¶¶45-47,79-81), comprising:
an anatomical structure (106,110,112,114) representing an anatomical feature (¶¶45-47,79-81);
a vehicle coupling mechanism configured to couple the anatomical structure to a vehicle (one of ordinary skill in the art would recognize that a coupling mechanism is inherent in Mori to couple the anatomical structure to the vehicle ¶79 when the structure is installed);
an actuator coupled to the anatomical structure and configured to move the anatomical structure relative to the vehicle coupling mechanism to mimic a movement of the anatomical feature (one of ordinary skill in the art would recognize that an actuator is inherent in Mori to move the anatomical structure relative to the vehicle coupling mechanism to move the anatomical feature as the opening and closing of the shades to mimic eyes and wag/erect the antenna to mimic a tail ¶¶47,66);
a controller in electronic or mechanical communication with the actuator, wherein the controller is configured to respond to an input to control the actuator to perform a movement of the anatomical structure to mimic the movement of the anatomical feature (¶¶66,79); and
a power supply coupled to the actuator to supply power to the actuator (one of ordinary skill in the art would recognize that a power supply is inherent in Mori to supply power to the actuators and controllers in Mori).
Mori does not explicitly disclose that the vehicle coupling mechanism is configured to removably couple the anatomical structure to the vehicle. Mori is silent regarding an instruction manual comprising instructions detailing a procedure for attaching the animated apparatus to a vehicle.
However, However, Small teaches an anatomical apparatus comprising a vehicle coupling mechanism configured to removably couple an anatomical structure to a vehicle (¶¶31-34); and an instruction manual comprising instructions detailing a procedure for attaching the anatomical apparatus to the vehicle (¶57).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Mori, by the vehicle coupling mechanism is configured to removably couple the anatomical structure to the vehicle; and an instruction manual comprising instructions detailing a procedure for attaching the animated apparatus to a vehicle, as taught by Small, for the purpose of removing the structure without damaging the surface of the vehicle (¶34) and instructing the end user (¶57).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of Small in further view of Ross et al. (US Patent No. 4,872,278), hereinafter “Ross”.
Regarding claim 3, the combination of Mori and Small discloses the anatomical structure represents a pair of eyes (Mori See Fig. 1b and 5). The combination of Mori and Small are silent regarding the pair of eyes are configured to be located against and inside of a vehicle's windshield or window so that the anatomical structure is visible from outside the vehicle through the windshield or window.
However, Ross teaches an anatomical structure represents a pair of eyes, wherein the pair of eyes are configured to be located against and inside of a vehicle's windshield or window so that the anatomical structure is visible from outside the vehicle through the windshield or window (See Fig. 1; Col 3 lines 53-68).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Mori, by the pair of eyes are configured to be located against and inside of a vehicle's windshield or window so that the anatomical structure is visible from outside the vehicle through the windshield or window, as taught by Ross, for the purpose of provide an animated figure that provides the illusion of life (Col 2 lines 18-23).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of Small in further view of Automotive Lighting Reutlingen (DE202016103426U1), hereinafter “Reutlingen”.
Regarding claim 6, the combination of Mori and Small are silent regarding the actuator is at least one of an electric motor, rotary servo motor, linear servo motor, hydraulic piston, pneumatic piston, cable and reel, pulley or pulley system, guide rail or track, comb drive, electroactive polymer, piezoelectric actuator, solenoid, stepper motor, shape-memory alloy, thermal bimorph, pendulum weight gravity orientation mechanism, and manually operated lever, cable, or gear linkage.
However, Reutlingen teaches an animated apparatus for a vehicle, comprising:
an actuator coupled to an anatomical structure and configured to move the anatomical structure, wherein the actuator is an electric motor (¶10).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Mori, by the actuator is at least an electric motor, as taught by Reutlingen, for the purpose of moving the structure to the desired position (¶10).

Claim 13-15 is rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of Small in further view of Malewicki et al. (US Patent No. 5,052,680), hereinafter Malewicki.
Regarding claim 13, the combination of Mori and Small are silent regarding the power supply is at least one of a dedicated battery and a vehicle power supply.
However, Malewicki teaches an animated apparatus (10) for a vehicle (Col 1 lines 66-Col 2 line 16) comprising a power supply coupled to an actuator to supply power to the actuator, wherein the power supply is at least a dedicated battery (220) (Col 4 lines 55-66).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Mori, by the power supply is at least one of a dedicated battery, as taught by Malewicki, for the purpose of supplying power.

Regarding claim 14, the combination of Mori, Small, and Malewicki teaches the power supply is a dedicated battery configured to connect to a vehicle power supply for charging and supplemental power (Col 4 lines 55-66, configured to connect is considered an intended use which the power supply of Malewicki is capable of performing).

Regarding claim 14, the combination of Mori, Small, and Malewicki teaches the power supply is a dedicated battery configured to couple a charging power including at least one of a solar panel or wind turbine (Col 4 lines 55-66, configured to connect is considered an intended use which the power supply of Malewicki is capable of performing).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A WERNER whose telephone number is (571)272-5149. The examiner can normally be reached Monday - Friday 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A WERNER/Patent Examiner, Art Unit 3747